      5:20-cv-00818-MBS         Date Filed 03/17/21        Entry Number 42        Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

  JERMAINE L. COBBS,                                   )     Civil Action No.: 5:20-00818-MBS
                                                       )
                      Petitioner,                      )
                                                       )
                          v.                           )                   ORDER
                                                       )
  WARDEN OF GOODMAN CORRECTIONAL                       )
  INSTITUTION,                                         )
                                                       )
                Respondent.                            )
  _______________________________________

       Petitioner Jermaine L. Cobbs (“Petitioner”), proceeding pro se, filed this habeas relief

action pursuant to 28 U.S.C. § 2254. ECF No. 1. In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to United States Magistrate

Judge Kaymani D. West for pre-trial proceedings and a Report and Recommendation (“Report”).

                                        BACKGROUND

       On May 6, 2020, Respondent Warden of Goodman Correctional Institution

(“Respondent”), filed a motion for summary judgment, along with a return and memorandum.

ECF Nos. 17, 18. Petitioner filed a response in opposition to the motion for summary judgment

on May 15, 2020. ECF No. 22. Respondent did not file a reply. On October 30, 2020, the

Magistrate Judge issued a Report recommending that Respondent’s motion for summary judgment

be granted and the petition for a writ of habeas corpus be denied. ECF No. 27.

       The Magistrate Judge advised Petitioner of his right to file specific objections to the Report.

ECF No. 27 at 25. Petitioner sought and received an extension of time, ECF No. 29, and filed his

objections on November 16, 2020, ECF No. 35. The Report sets forth the relevant factual and

procedural background from the trial and post-conviction relief (“PCR”) proceedings, as well as
      5:20-cv-00818-MBS          Date Filed 03/17/21       Entry Number 42        Page 2 of 8



the relevant legal standards, none of which Petitioner disputes and which the court incorporates

here without recitation.

                                   STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge, or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The court need not conduct

a de novo review when a party makes only “general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of a timely filed, specific objection, the

Magistrate Judge’s conclusions are reviewed only for clear error. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                           DISCUSSION

A.     Grounds for Relief

       Petitioner filed his § 2254 petition after the effective date of the Antiterrorism and Effective

Death Penalty Act of 1996 and therefore review of his claims is governed by 28 U.S.C. § 2254(d),

as amended. Lindh v. Murphy, 521 U.S. 320 (1997). Petitioner raises two grounds for relief as

follows1:

Ground One:            Trial counsel ineffective for misadvice of the mandatory minimum of
                       sentence.

1
 The court quotes the grounds for relief as quoted by the Magistrate Judge according to the §
2254 petition without the use of “[sic]”. See ECF No. 27 at 7.
                                                2
      5:20-cv-00818-MBS          Date Filed 03/17/21       Entry Number 42         Page 3 of 8



                       Supporting Facts: I was told by trial counsel that trafficking cocaine 28 to
                       100 grams was 17 to 25 years. Trafficking cocaine 28 to 100 grams carries
                       7 to 25 years.

Ground Two:            The PCR judge erred in denying petitioner allegation that he was coerced
                       into pleading guilty to avoid life sentence.

                       Supporting Facts: Due to counsel’s misadvice because none of the state’s
                       charges levied against him carried life imprisonment penalties.

ECF No. 27 at 7 (citing ECF No. 1 at 5-7).

       Each of these grounds for relief implicates the assistance of Petitioner’s trial counsel. As

the Magistrate Judge explained in the Report, the governing standard for adjudicating assistance

of counsel claims is set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

a petitioner first must show that counsel’s performance fell below an objective standard of

reasonableness under prevailing professional norms; and second must show that this deficiency

prejudiced the defense. ECF No. 27 at 10 (citing Strickland, 466 U.S. at 687, 694). When a

petitioner raises in a § 2254 habeas petition an ineffective-assistance-of-counsel claim that was

denied on the merits by a state court, “[t]he pivotal question is whether the state court’s application

of the Strickland standard was unreasonable[,]” not “whether defense counsel’s performance fell

below Strickland’s standard.” Harrington v. Richter, 562 U.S. 86, 101 (2011). Where the claim

is based on a petitioner’s allegation that his guilty plea was involuntary, the court must uphold the

guilty plea as constitutionally valid if it “‘represents a voluntary and intelligent choice among the

alternative courses of action open to the defendant.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985).

       The Magistrate Judge engaged in a comprehensive discussion of these two grounds for

relief and found each to be without merit. Accordingly, the Magistrate Judge recommends that

the court grant the motion for summary judgment.



                                                  3
      5:20-cv-00818-MBS         Date Filed 03/17/21        Entry Number 42        Page 4 of 8



B.     Objections

       1.      Ground One

       Petitioner argues his trial counsel offered ineffective assistance because he misinformed

Petitioner that the drug violation with which Petitioner had been charged carried an associated

penalty range of 17 to 25 years when in fact it carries a penalty range of 7 to 25 years.

       The Magistrate Judge first considered and rejected Respondent’s argument that this claim

is procedurally defaulted.2 ECF No. 27 at 20. Upon finding the claim preserved, the Magistrate

Judge noted that the PCR court’s factual findings were based in part on its conclusion that trial

counsel’s testimony was more credible than that of Petitioner, and that Petitioner had provided no

basis on which to “discount the PCR court’s credibility determination.” Id. at 20-21.

       Petitioner objects that he has shown he is entitled to relief based on trial counsel’s

“erroneous sentencing advice,” and cites to the transcript of his plea hearing and of the PCR

hearing. ECF No. 35 at 3. Specifically, Petitioner cites to the following exchange during the plea

hearing:

       Solicitor: Indictment 2010-GS-08-1722 is trafficking cocaine, 200 to 400. He’s
       pleading to the lesser included of trafficking cocaine 28 to 100 for a negotiated 18
       – first offense, for a negotiated 18-year sentence.
       The Court: And that carries – what’s the range on that?
       Solicitor: That carries 17 to 25 years.
       The Court: You agree with that?
       Trial Counsel: Unfortunately, yes, sir.

Id. (citing ECF No. 17-1 at 4-5). Petitioner also cites to the following exchange during the PCR

hearing:

       Q: All right. Let’s go to page 3 line 1 through 4. Page 3 says, “[Solicitor]; It carries
       17 to 25 years. The Court: You agree with that? [Trial Counsel]: Unfortunately yes,
       sir.” So you’re saying that based on where you were you were given the wrong
2
 Respondent did not object to this finding and the court finds no error in the Magistrate Judge’s
determination.
                                                4
      5:20-cv-00818-MBS         Date Filed 03/17/21      Entry Number 42         Page 5 of 8



       information, even your lawyer didn’t know what you were facing; is that correct?
       A: That’s correct.
       Q: Okay.
       A: He never objected to it.

       ....

       A: No, sir. The seven came up because one of the trafficking was reduced down. I
       think it’s a typographical error in the transcript. One of the trafficking was reduced
       down to 7 to 25. It was not – that’s when the 300 or 200 to 400-gram range, I was
       able to negotiate that down to where the range was 7 to 25 instead of 25 mandatory.

Id. (citing ECF No. 17-1 at 51, 91). Petitioner asserts in his objection that but for the “erroneous

sentenc[ing] advice]” he “would have never waive [sic] his right and plead guilty but insist on

going to trial.” ECF No. 35 at 4.

       Petitioner’s objection merely reasserts his original contention and does not provide a basis

for setting aside the PCR court’s credibility determination. As the Magistrate Judge noted, the

PCR court’s assessment of witness credibility is entitled to deference, and Petitioner has not shown

that the PCR court’s decision was “objectively unreasonable in light of the evidence presented in

the state court proceeding.” Wilson v. Ozmint, 352 F.3d 847, 858–59 (4th Cir. 2003). See Cagle

v. Branker, 520 F.3d 320, 324 (4th Cir. 2008) (instructing that “for a federal habeas court to

overturn a state court’s credibility judgments, the state court’s error must be stark and clear”).3

The court finds no error in the Magistrate Judge’s findings as to Ground One and therefore

overrules the objection.

       2.      Ground Two

       Petitioner argues he agreed to plead guilty because his trial counsel incorrectly represented



3
 The court notes it appears that Petitioner would have faced a mandatory penalty of 25 years had
he elected to go to trial and that the lower penalty range of 7 to 25 years was triggered only as a
result of the plea agreement, by which Petitioner was allowed to plead to the lesser included
offense. See S.C. Code Ann. § 44-53-370(e)(2).
                                                   5
      5:20-cv-00818-MBS           Date Filed 03/17/21        Entry Number 42          Page 6 of 8



that Petitioner would face a life sentence should he proceed to trial and that the PCR court erred

in denying this claim that he was coerced into pleading guilty.

       The Magistrate Judge reviewed the transcripts of the guilty plea hearing and the PCR

hearing and concluded that Petitioner had offered no factual basis on which to overturn the state

court’s finding that Petitioner chose to enter a guilty plea freely and voluntarily, and therefore

concluded that the PCR court “made reasonable findings of fact and reasonably applied federal

law in denying Petitioner’s involuntary guilty plea claim.” ECF No. 27 at 22-23.

       Petitioner objects and cites to the following excerpts from the transcripts of the guilty plea

hearing and PCR hearing:

       Trial Counsel: But to look at it overall, 38 years old and this is really the first
       significant trouble he’s ever been in, I think it’s a good way for him to kind of put
       this to rest without taking the chance of spending the rest of his life in jail.

ECF No. 35 at 5 (citing ECF No. 17-1 at 12).

       Q. It says, “But to look at it overall 38 years old and this is really the first significant
       trouble he’s ever been in. I think it’s a good way for him to kind of put this to rest
       without taking the chance of spending the rest of his life in jail. He accepted
       responsibility. He’s walking in here to take 18 years.” Why don’t you tell me what
       your problem is with that?

       ....

       Q. I read lines 5 through 10 where it talks about Attorney Thrower talking about
       it’s a good way for him to put this to rest without taking the chance of spending the
       rest of his life in jail. Okay? Tell the Court what your problem is with that statement
       and how it relates to your understanding.
       A. I had an understanding that if I didn’t take the 18-year sentence I was facing a
       life sentence in prison. That was my understanding, you know. So I was like life
       sentence, you know, or 18 months where he explained what the lesser included
       offense was. So I was like, you know, that’s what induced me to plea. Had I known
       that I wasn’t facing a life sentence, I was only facing a maximum mandatory 25.
       Q. Then you would have done what?
       A. I would have insisted on going to trial.

ECF No. 35 at 5 (citing ECF No. 17-1 at 52-53).

                                                    6
        5:20-cv-00818-MBS         Date Filed 03/17/21        Entry Number 42         Page 7 of 8



         Petitioner asserts “it should have been made clear to the Petitioner what [trial counsel]

meant by using the term spending the rest of your life in prison before the guilty plea, not at the

PCR hearing,” and that “[i]f counsel had not misinformed petitioner that he would face a potential

life sentence, petitioner would have never plead guilty and insist on going to trial.” ECF No. 35

at 5.

         As an initial matter, the court agrees with the Magistrate Judge that the record reflects

Petitioner’s plea was given voluntarily and intelligently. See ECF No. 27 at 23. Petitioner’s

objection does not show otherwise. Nor does Petitioner provide in his objection a basis for finding

that he would not have pleaded guilty but for the defective assistance he attributes to counsel.4

The court agrees with the Magistrate Judge’s finding that the PCR court’s dismissal of

the involuntary guilty plea claim does not constitute an unreasonable application of Federal law

and was not based on an unreasonable determination of facts in light of the state court record. The

court therefore overrules the objection.

         For the reasons set forth herein, the court agrees with the Magistrate Judge’s analysis and

adopts and incorporates the Magistrate Judge’s Report, ECF No. 27. The Motion for Summary

Judgment, ECF No. 18, is granted and the habeas petition, ECF No. 1, is denied and dismissed

with prejudice.

                               CERTIFICATE OF APPEALABILITY

         The governing law provides that:

         (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
         substantial showing of the denial of a constitutional right.

         (c)(3) The certificate of appealability. . . shall indicate which specific issue or
4
 The court notes that the state statute under which Petitioner was charged sets forth the sort of
penalties that could very well have amounted to a life sentence in practical if not technical terms,
had Petitioner proceeded to trial, been found guilty, and received consecutive sentences.
                                                 7
      5:20-cv-00818-MBS         Date Filed 03/17/21       Entry Number 42        Page 8 of 8



       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and that

any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.



                                                       /s/Margaret B. Seymour__________
                                                       Margaret B. Seymour
                                                       Senior United States District Judge

March 17, 2021
Charleston, South Carolina

                                               *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules 3

and 4 of the Federal Rules of Appellate Procedure.




                                                 8
